Citation Nr: 1622258	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO. 08-39 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to an increased rating, greater than 30 percent, for adhesive capsulitis of the left shoulder. 

2. Entitlement to an increased rating, greater than 20 percent, for adhesive capsulitis of the right shoulder. 

3. Entitlement to a higher initial rating, greater than 30 percent, for photosensitivity dermatitis.

4. Entitlement to service connection for peripheral neuropathy of the upper extremities.

5. Entitlement to an effective date prior to August 18, 2008, for the establishment of a 40 percent evaluation for diabetes mellitus type II.

6. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	John Berry, Attorney


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service with the United States Navy from October 1966 to October 1969. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from
decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, in July 2013, January 2014, and June 2014.

The issues of entitlement to an increased rating for adhesive capsulitis of the left shoulder and service connection for peripheral neuropathy of the upper extremities are addressed in the REMAND portion of the decision below and are  REMANDED to the Agency of Original Jurisdiction (AOJ).

The issue of whether new and material evidence has been added to reopen a claim of service connection for bilateral hearing loss was raised by the record in a January 2016 statement from the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2015).



FINDINGS OF FACT

1. Throughout the entire rating period, adhesive capsulitis of the right shoulder has been productive of motion functionally limited to not less than 50 degrees of flexion, 28 degrees of extension, and 45 degrees of abduction.

2. Since July 31, 2014, photosensitivity dermatitis has been treated with near-constant us of topical corticosteroids

3. A May 2007 decision which denied assignment of an increased rating for service-connected diabetes mellitus type II was not appealed, and became final. 

3. No claim, either formal or informal, for an increased rating for diabetes mellitus type II was raised prior to August 18, 2008, and it is not factually ascertainable that diabetes mellitus type II met the criteria for a 40 percent rating within one year of that date.

4. The Veteran is unable to obtain or maintain substantially gainful employment as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 20 percent for adhesive capsulitis of the right shoulder have not been met or more nearly approximated at any time during the rating period on appeal. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.71a, Diagnostic Code 5299-5201 (2015).

2. The criteria for an initial rating in excess of 60 percent for photosensitivity dermatitis have been met since July 31, 2014, but not before. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.118 Diagnostic Code 7806 (2015).

3. The criteria for an effective date earlier than August 18, 2008 for the grant of a 40 percent rating for diabetes mellitus type II are not met. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5110, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.151, 3.156(c), 3.155, 3.159, 3.400 (2015).

4. The criteria for TDIU are met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). Notice letters were sent to the Veteran in August 2008, December 2008, and October 2013, prior to the initial adjudication of the respective claims on appeal to which each letter referred. The notice included descriptions of what information and evidence must be submitted to substantiate the claims, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA. The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claims to the RO. The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

With regard to the claim relating to service-connected photosensitivity dermatitis, the appeal arises from an appeal of the initial evaluation following the grant of service connection in July 2013. Once service connection is granted the claim is substantiated, and additional notice is not required. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims). Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of this case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and no further notice is needed under applicable VA laws and regulations.

For the remaining increased-compensation claim, 38 U.S.C.A. § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009), see also Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010). Such notice was provided in the letter sent to the Veteran in October 2013.

VA also has a duty to assist an appellant in the development of the claim. To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . or all [Social Security Administration] disability records must be sought - only those that are relevant to the veteran's claim").

The Board finds that VA has satisfied its duty to assist by acquiring service records as well as records of private and VA treatment to the extent that such records have been identified by the Veteran. VA also contacted the Social Security Administration (SSA) in an effort to obtain records held by that agency, and in June 2015 VA received a reply from SSA with a single attached record. All available pertinent records - VA, private, and SSA - have been associated with the Veteran's claims file and reviewed in consideration of the issues before the Board. 

The duty to assist was further satisfied by numerous VA examinations, to include in October 2008, July 2011, July 2014, November 2013, and August 2015. Over the course of these examinations, examiners conducted physical examinations of the Veteran, were provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159(c)(4) (2015); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion). Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claims and no further notice or assistance is required.

Finally, in June 2014 the Board remanded the issue of a higher inial rating for photosensitivity dermatitis for additional development, including retrieval of VA treatment records and completion of VA examination. Since that time, the sought treatment records have been associated with the claims file and in July 2014 a VA examination was completed which was responsive to the specific questions asked by the Board in its remand orders. Therefore, the Board finds that the RO substantially complied with the June 2014 remand directive regarding photosensitivity dermatitis, and the Board has properly proceed with the foregoing decisions. See Stegall v. West, 11Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).

Increased Ratings

The Veteran is seeking higher ratings for his service-connected disabilities of adhesive capsulitis of the right shoulder, and photosensitivity dermatitis. Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule). 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015). 

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015). If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2015). Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability. Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided. Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal. See 38 U.S.C.A. § 7104(a) (West 2014). Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the appellant or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

In claims for increased ratings, separate disability ratings may be assigned for separate periods of time in accordance with the facts found; such separate disability ratings are known as staged ratings. In Hart v. Mansfield, the Court of Appeals for Veterans Claims (Court) held that staged ratings may be appropriate where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings." Hart v. Mansfield, 21 Vet. App. 505, 511 (2007).

In contrast, the appeal for a higher rating for photosensitivity dermatitis, is an appeal from the initial assignment of a disability rating following the establishment of service connection in July 2013. As with increased ratings, separate disability ratings may also be assigned for separate periods when considering an initial disability rating. See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned). 

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).

Adhesive Capsulitis of the Right Shoulder

In the January 2014 decision on appeal, a 20 percent rating for the right shoulder was confirmed and continued, as effective October 1, 2013. Prior to October 2013, the right shoulder was rated as 100 percent (i.e., totally) disabling for the first portion of the period on appeal under 38 C.F.R. § 4.30 (2015) following surgery. 

The Veteran's right shoulder disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC or Code) 5299-5201. Hyphenated Codes are used when a rating under one Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned. 38 C.F.R. § 4.27 (2015). The appellant's specific disability is not listed in the Rating Schedule, and the RO assigned Diagnostic Code 5299 pursuant to 38 C.F.R. § 4.27, which provides that unlisted disabilities requiring rating by analogy will be coded by the numbers of the most closely related body part and "99." See 38 C.F.R. § 4.20 (2015). The RO determined that the most closely analogous Diagnostic Code was 38 C.F.R. § 4.71a, DC 5201 for limitation of motion of the arm.

DC 5201 provides ratings of: 20 percent for range of motion limited to shoulder level (90 degrees); 20 percent for range of motion in the minor arm limited to midway between the side and shoulder level (45 degrees); 30 percent for range of motion in the major arm limited to midway between the side and shoulder level (45 degrees); 30 percent for range of motion limited in the minor arm to 25 degrees from the side; and 40 percent for range of motion limited in the major arm to 25 degrees from the side. Id.

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995). The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are considered in conjunction with the Diagnostic Codes predicated on limitation of motion. See Johnson v. Brown, 9 Vet. App. 7 (1996). The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59. When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability. Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

The preponderance of the evidence is against the claim. Under the rating schedule, adhesive capsulitis of the right shoulder has been not more than 20 percent disabling. Specifically, right shoulder symptoms have resulted in motion functionally limited to not less than 50 degrees of flexion, 28 degrees of extension, and 45 degrees of abduction.

On VA examination in November 2013, the Veteran reported constant pain in both shoulders, having had three surgeries on his right shoulder. Physical evaluation revealed 90 degrees of shoulder flexion, with pain at 80 degrees of motion. Abduction was to 70 degrees, with pain at 60 degrees of motion. Repetitive range of motion testing was not productive of additional loss of range, and the examiner noted that functional losses were the result of less movement than normal and pain on movement. There was no reported history of mechanical symptoms, recurrent dislocation, or impairment of the clavicle or scapula. The examiner commented that the Veteran did not have a level of pain, weakness, fatigability, or incoordination that "could significantly limit functional ability during flare-ups," or with repetitive use of the shoulder. Radiographic imaging confirmed a history of right total shoulder arthroplasty, but with no hardware complication or acute osseous abnormality.

On private evaluation in October 2014, range of motion of the right shoulder was to 50 degrees of flexion, 28 degrees of extension, and 45 degrees of abduction. The Veteran reported discomfort in the shoulders which limited his ability to lift or carry, and it was noted that objective observations were consistent with the reported level of symptomatology.

On mental health consultation in December 2014, the Veteran reported that shoulder pain was "a constant ache," with pain spikes depending on movement. He rated the pain as an average of five out of ten if he takes his medication, and rising as high as eight out of ten. While pain varied throughout the day, it was "pretty much 24/7," and was exacerbated by lifting and carrying. When asked how his pain affected his life, the Veteran responded that he felt "there's not a hell of a lot I can do anymore," and that he had given up many hobbies due to his pain. 

The record shows that even when considering additional functional limitations due to weakness, fatigability, and incoordination, the Veteran's right shoulder adhesive capsulitis has not been productive of symptoms which more closely reflect the criteria for a rating a greater than 20 percent. Again, to assign a rating of greater than 20 percent for the minor arm, movement must be limited to only 25 degrees of motion from the side of the body. 38 C.F.R. § 4.71a. The Veteran's shoulder does not meet or approximate these findings

To the extent he has endorsed pain and limitations associated with his lifting and carrying capacity, such reports from the Veteran are probative in describing his level of symptomatology. However, even when viewed in the most sympathetic light, the symptoms do not result in a disability picture which more closely matches the criteria of the next higher, 30 percent, rating. The preponderance of the evidence is against the claim for a rating greater than 20 percent. As the preponderance of the evidence is against the claim, there is no doubt to be resolved. 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

Having evaluated the right shoulder on a schedular basis, the Board has also considered whether referral for an extraschedular rating is warranted for the same. The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Thun v. Peake, 22 Vet. App. 111 (2008). Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability. If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate and no referral is required. Id. at 115.

The schedular rating criteria used to rate the right shoulder reasonably describe and assess the Veteran's disability level and symptomatology. The criteria rate the disability on the basis of limitation of motion, to include as due to factors such as pain and weakness; thus, the demonstrated manifestations - namely loss of range of motion and reduction in the capacity to lift or carry - are contemplated by the provisions of the rating schedule as these either expressly mirror the rating criteria (limitation of motion) or are a direct consequence (a reduction in the capacity to lift or carry).

The preponderance of the evidence is against a finding of unique or unusual symptomatology regarding the Veteran's service-connected right shoulder that would render the schedular criteria inadequate. Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014). The schedular evaluation is adequate, and referral for consideration of extra-schedular evaluation is not required. 38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.
 
Photosensitivity Dermatitis

In the July 2013 decision on appeal, the Veteran was awarded service connection for photosensitivity dermatitis and granted an initial evaluation of 30 percent effective August 18, 2008. The disability is rated under 38 C.F.R. § 4.118, DC 7806, for dermatitis or eczema. Under this Code, a 30 percent rating is granted where 20 to 40 percent of the entire body, or 20 to 40 percent of exposed areas are affected, or; there is evidence of systemic therapy such as corticosteroids or other immunosuppressive drugs requiring a total duration of six weeks or more, but not constantly, during the past 12-month period. 38 C.F.R. § 4.118, DC 7806 (2015). 

The highest rating available for the disability, a 60 percent rating, requires evidence that more than 40 percent of the entire body, or more than 40 percent of exposed areas of the skin are affected, or; evidence of constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period. Id.

Photosensitivity dermatitis has been 60 percent disabling since July 31, 2014, but not more than 30 percent disabling at any point prior to that date. Specifically, at no time has photosensitivity dermatitis affected 20 to 40 percent of exposed areas or of the entire body, and before July 31, 2014, treatment was limited to the use of sunscreen and wearing clothing to minimize sun exposure. 

The evidence demonstrates that the Veteran's photosensitivity dermatitis treatment was with near-constant use of topical corticosteroids in July 2014. Prior to that date, and on VA examination in October 2008, the Veteran described a history of vesicular or blister-like eruptions occurring with sun exposure, dating back to his time on active duty. He was able to minimize symptoms by avoiding sun exposure with clothing and sunscreen, but when symptoms did occur they were pruritic and lesions bled when scratched. Lesions lasted up to three weeks, occurred only with sun exposure, and affected the hands, forearms, neck, and face.

Treatment records reflect very few complaints of skin symptoms - including on frequent diabetes related evaluations of the skin. During a July 2011 VAX, the Veteran reported that his service-connected skin disability was intermittent in its manifestations, which included itching and occasional bleeding. Treatment was restricted to "good sunblock," and did not include corticosteroid or an immunosuppressive. Between 20 and 40 percent of the exposed areas of the head, face, neck, hands were affected, and between 5 and 20 percent of the total body area. The diagnosis was photosensitivity dermatitis. The Veteran again reported that any time he is exposed to sun, blisters and itching occur, and sometimes bleeding, but only in those areas exposed. The examiner described a "very distinct border where sun exposure causes these blisters to recur," and that they take about one week to heal, then disappear.

In July 2014, the Veteran told a VA examiner that his skin disorder involved the hands, forearms, face, and ears, and was caused by sun exposure. Symptoms began with burning and blistering of the forearms which bleed when scratched. He had previously been told to use sunscreen and long sleeve shirts, and was reportedly given "some cream to put on the areas that are really affected." Based on his physical examination of the Veteran, the examiner concluded he had polymorphous light eruption on the forearms, hands, face, and ears; seborrheic dermatitis of the eye brows and face; and actinic keratosis. Treatment was limited to topical medications, including constant or near-constant use of fluocinonide and hydrocortisone. Dermatitis affected between 5 and 20 percent of the total and exposed areas of the body.

To the limited extent that the Veteran reported some history of scars on the arms, it was noted as "too well healed to measure" by the examiner. There was a single well-healed, nontender scar behind the right ear, but this was the only scaring of the face, head, or neck. There was no evidence of abnormal pigmentation or texture of the head, face, or neck, and no associated elevation, depression, adherence to underlying tissue, or missing underlying soft tissue.

At no time prior to July 2014 does the record reflect that more than 40 percent of the entire body, or the exposed areas of the body, were affected by the disability; nor was there evidence of constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs. However, evidence of such treatment was first presented on VA examination July 31, 2014 - and thus a 60 percent rating is warranted from that time. 38 C.F.R. § 4.118, DC 7806.

A rating of greater than 60 percent is not available under DC 7806. While the Board has considered whether a higher rating may be warranted under an alternative Code, it finds that one is not. Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995). The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case," see Butts v. Brown, 5 Vet. App. 532, 538 (1993), and that one Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology. Having thoroughly evaluated and considered the nature of his service-connected skin disability, and other potentially applicable Codes, a higher initial rating prior to July 2014 is not warranted under any Code, nor is a rating of greater than 60 percent warranted after July 31, 2014.

As with the right shoulder, the Board has considered whether referral for an extraschedular rating is warranted for photosensitivity dermatitis, but finds that it is not, The schedular rating criteria reasonably describe and assess the Veteran's disability level and symptomatology. The criteria rate the disability on the basis of percentage of skin affected, and nature of treatment used. None of those symptoms endorsed by the Veteran are of such a unique nature so as not to be adequately considered as part of these criteria. The schedular evaluation is adequate, and referral for consideration of extra-schedular evaluation is not required. 38 C.F.R. § 3.321; Thun, 22 Vet. App. 111. 

Accordingly, the Board concludes that photosensitivity dermatitis has been 30 percent disabling and no higher prior to July 31, 2014, and 60 percent disabling thereafter. All evidence has been considered and because the preponderance of the evidence is against the claim, there is no doubt to be resolved. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Earlier Effective Date

Service connection for diabetes mellitus type II was initially granted in an October 2006 RO decision, which assigned a 20 percent rating, effective May 31, 2006. In March 2007 the Veteran sought an increased rating for the disability, and in a decision of May 2007 that claim was denied. He did not timely appeal from that determination, and it became final. On August 18, 2008, VA received a new claim for an increased rating, which was eventually denied by the Board in a January 2011 decision. The Veteran appealed that denial to the Court, which granted a joint motion for remand (JMR) from the Veteran and the Secretary for Veterans Affairs. Pursuant to the terms of the JMR, the Board remanded the claim for additional development, following which a 40 percent rating was granted in June 2014, effective August 18, 2008 - the date of his claim for increase. In July 2014, the Veteran appealed from the effective date assigned, suggesting that an earlier effective date should have been established.

The assignment of the effective dates for awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400. Except as otherwise provided, the effective date of an evaluation and an award of compensation based on a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 C.F.R. § 3.400 (2015). If an increase in disability precedes the claim by a year or less, the proper effective date is the date that the increase is shown to have occurred, or be factually ascertainable. 38 C.F.R. § 3.400(o)(2) (2015).

The "date of the claim" means the date of the application based upon which benefits are awarded, not the original claim for service connection. See Sears v. Principi, 16 Vet. App. 244, 246-47 (2002), aff'd, 349 F.3d 1326 (Fed. Cir. 2003). In this context, it should be noted that the provisions of 38 U.S.C.A. § 5110 also refer to the date an application is received. While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit." 38 C.F.R. §§ 3.1(p), 3.155 (2012); Servello v. Derwinski, 3 Vet. App. 196, 198 (1992). 

In addition, any communication or action, indicating an intent to apply for one or more benefits under laws administered by VA, from a veteran or his representative, may be considered an informal claim. Such informal claim must identify the benefit sought. Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155(a).

There is no set form that an informal written claim must take. All that is required is that the communication indicates an intent to apply for one or more benefits under the laws administered by VA, and identify the benefits sought. Rodriguez v. West, 189 F.3d 1351 (1999). 

Following notification of an initial review and adverse determination by the RO, a notice of disagreement must be filed within one year from the date of notification thereof; otherwise, the determination becomes final. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2015). When there is a final denial of a claim, and new and material evidence is subsequently received, the effective date of the award of compensation is date of receipt of the new claim or date entitlement arose, whichever is later. 38 C.F.R. § 3.400(q)(1)(ii) (2015).

Once a decision as to an effective date becomes final, the only route to an earlier effective date is through a successful showing of clear and unmistakable error (CUE) in the decision that established the disputed effective date. Rudd v. Nicholson, 20 Vet. App. 296 (2006). Here, the Veteran has not identified with any specificity the type of error in a prior rating decision that would be considered CUE if found, nor has he otherwise suggested CUE in any prior decision. Furthermore, there is no suggestion that an express claim for increase was received by VA at any time prior to August 18, 2008. 

Thus, the Board is left to consider whether the evidence reflects an increase in the disability within, one year prior to the date of claim. 38 C.F.R. § 3.400(o)(2) (2015). However, no increase in the disability was factually ascertainable within the year prior to the date of claim, and an effective date for the award of a 40 percent rating for diabetes mellitus type II, cannot be assigned prior to August 18, 2008. While VA treatment records regarding diabetes in the period of time between August 2007 and August 2008 have been added to the claims file, they do not show evidence of any increase in symptoms; in September 2007, for example, diabetes was described as "more controlled." 

In February 2008, the Veteran reported during a primary care visit that his blood glucose levels had been running higher, however there does not appear to have been an increase in the level of symptomatology, and from this single report is not "factually ascertainable" that this constitutes an increase in the level of symptomatology, or to what degree.
 
An effective date earlier than August 18, 2008 for the grant of a 40 percent rating for service-connected diabetes mellitus type II is therefore not warranted and the appeal is denied. 

Total Disability Rating based on Individual Unemployability

The Veteran contends that his service-connected disabilities have rendered him unable to maintain gainful employment. 

TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2015). Throughout the period on appeal, diabetes mellitus type II has been rated as 40 percent disabling, and his total combined rating has been at least 70 percent. Hence, as a threshold matter, the schedular requirements for the award of TDIU have been satisfied all through the period at issue. See 38 C.F.R. § 4.16(a). 

Marginal employment shall not be considered substantially gainful employment, and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person. Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold. Consideration shall be given in all claims to the nature of the employment and the reason for termination. 38 C.F.R. § 4.16(a). The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Neither nonservice-connected disabilities nor advancing age may be considered in the determination. 38 C.F.R. §§ 3.341, 4.19 (2009); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

A claim for TDIU is essentially a claim for an increased rating insofar as it acts as alternate way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule. Norris v. West, 12 Vet. App. 413, 420-21 (1999).

The Veteran's primary contention has been that his service-connected shoulder disabilities preclude him from employment, a contention he first made in December 2008 when his stated that his employment was "threatened" as a result of shoulder-related restrictions in lifting and holding capacities. In a November 2011 statement, he indicated that he had not worked full-time since May 2010. Thereafter, he worked for approximately three months before taking time off for left shoulder surgery. He returned to work on light duty until August 2011, when he underwent surgery on his right shoulder, and he worked only "a few weeks of light duty for 2 hours per day that [his doctor] authorized." On September 5, 2012, he reported he "was terminated because [he] was unable to return to work."

The record reflects somewhat conflicting conclusions regarding the Veteran's capacity to work. However, given the severity and overall impact of his numerous service-connected disabilities, the Board finds that his disabilities render him incapable of maintaining gainful employment. The Veteran is both competent and credible in his reports regarding his limitations, and a November 2011 VA examiner concluded that the Veteran was "currently not working, due to his right shoulder, and is hoping to go back to work. But, his left shoulder will obviously limit rep use and lifting." As his reported employment history reflects, the Veteran was not able to return to work for any substantial length of time following this examination.

In contrast to the above opinion is the conclusion of a VA examiner in November 2013 who noted that the Veteran was able to drive and capable of completing activities of daily living in spite of "some 'moderate' functional impairment with his upper extremities." The examiner opined that given his service-connected disabilities, none "would preclude functional impairment from this [V]eteran doing sedentary work as gainful employment." In considering the opinion, the Board finds it to be of reduced probative value for its failure to consider the Veteran's complete educational history - limited to completion of high school.

The evidence is in approximate balance, and the Board will resolve reasonable doubt the Veteran's favor. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2015). Accordingly, resolving all reasonable doubt in the Veteran's favor, the award of TDIU is warranted. See 38 U.S.C.A. § 5107.


ORDER

A rating in excess of 20 percent for adhesive capsulitis of the right shoulder is denied.

A 60 percent initial rating for photosensitivity dermatitis is granted, effective July 31, 2014.

An effective date earlier than August 18, 2008 for the establishment of a 40 percent evaluation for service-connected diabetes mellitus type II is denied.

Entitlement to TDIU is granted.

REMAND

The Board has determined that clarification of the evidence is required and the remaining claims are therefore REMANDED for the following action:

1. Provide the Veteran with an opportunity to submit any additional evidence regarding his peripheral neuropathy of the upper extremities and his adhesive capsulitis of the left shoulder. The RO should associate with the claims file all outstanding VA treatment records, to include any reports of upper extremity electromyography.

2. Only after the above development has been completed should the Veteran be scheduled for a neurologic examinations of the upper extremities, and an orthopedic examination of the left shoulder.

Although both examiners are required to review the electronic file and any evidence obtained, the examiners' attention is called to the following:

Neurological examiner: The Veteran's diabetes is service connected. The Veteran as asserted that he has peripheral neuropathy of both upper extremities, and that the disability is secondary to diabetes. His claim was denied by the RO due to a lack of diagnosis for the claimed disorder. While diabetic neuropathy has been diagnosed on numerous occasions, however, these diagnoses have referred to the Veteran's lower extremities. The Veteran affirmatively denied neurologic symptoms in the upper extremities, until December 2015 when he reported a six to eight month history of tingling in his right hand. Evaluation showed decreased sensation in the right hand and fingers, and an electromyography (EMG) study was ordered. A record of the EMG study itself was not associated with the Veteran's claims file. 

The examiner is to state whether the Veteran has any neurologic disorders of either upper extremity. For each disorder identified, the examiner should indicate whether the disorder was caused OR WORSENED by active military service, or to the service-connected diabetes mellitus type I. 

Orthopedic examiner: The Veteran most recently underwent VA examination of the left shoulder in August 2015, and reported that chronic left shoulder pain continued to worsen, and that he had largely given up driving, hunting, and fishing due to the pain. He alleged that he was unable to raise his left arm higher enough to wash his hair or reach high into cabinets. It was "in part due to his left shoulder condition" that he had retired. During flare-ups, the Veteran lamented that he could "hardly use it at all." Motion in the left shoulder was limited to 60 degrees of flexion motion, and 40 degrees of abduction. Pain was present in flexion, abduction, external rotation, and internal rotation, but there was no additional functional loss or range of motion after three repetitions of movement.

The examiner reported being unable to opine whether pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups, because the Veteran was not experiencing a flare up at the time of examination. Confusingly, the examiner went on to indicate that the left shoulder examination was "being conducted during a flare-up." 

The examiner is to evaluate the Veteran's left shoulder disability, and in doing so, state the degree to which the shoulder's function is additionally limited on flare-ups of symptoms. The examiner is to be reminded that the Veteran has previously reported - including in August 2015 - that during flare-ups he finds he can "hardly use it at all."

3. After the development requested above has been completed to the extent possible, the RO should again review the record. If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


Department of Veterans Affairs


